843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.NATIONAL PRISON PROJECT OF the AMERICAN CIVIL LIBERTIESUNION FOUNDATION, Intervenor-Appellee,State of Michigan, et al. Defendants-Appellants.
No. 87-2145.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
The defendants in this prison conditions case, brought under the Civil Rights Institutionalized Persons Act, appeal the order of the district court conditionally granting litigating status to a non-party amicus.  The amicus has filed a motion to dismiss on grounds of lack of jurisdiction.  The defendants-appellants oppose that motion.


2
The August 28, 1987 order appealed from granted to the amicus, the National Prison Project of the ACLU, litigating status enabling it to present evidence at hearings, to comment on compliance matters, and to seek enforcement of a Consent Decree previously entered in this case and a "State Plan for Compliance" proposed in accordance with the Decree's provisions.  This order was not unconditional;  by its terms, it was subject to the acceptance of the Consent Decree and the State Plan by the plaintiffs in the case of Knop v. Johnson, No. G84-651 (W.D.Mich.), a class action underwritten by the Amicus Foundation.


3
The class has yet to accept the Consent Decree and State Plan, and we have no way of knowing whether the order appealed from herein will ever become effective.  The motion to dismiss the appeal is therefore GRANTED, without prejudice to whatever right of appeal the defendants may have if the conditions set forth in the order are ultimately met.